DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-082059, filed on 4/17/2020.

Claim Objections
Claims 1, 5, and 6 are objected to because of the following informality: 
Claims 1, 5, and 6 are objected to for using the limitation “able to”. It has been held that the recitation that an element is “able to” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Applicants are requested to replace the limitation with a more positive language (e.g. “configured to” or the like).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al. (US 20200307557 A1, hereinafter “Noguchi”).

With respect to claim 1, Noguchi discloses A parking lot management device comprising:
a memory (Noguchi ¶ 64, “The parking management device 400 includes, for example… a storage unit 430”); and
a processor that includes hardware (Noguchi ¶ 64, “The parking management device 400 includes, for example, a communicator 410, a controller 420”), wherein the processor is configured to:
select a first parking position in a parking lot for a vehicle which is able to travel autonomously (Noguchi ¶ 69, “when the communicator 410 receives a parking request from a vehicle, the parking manager 424 extracts the parking space (a vacant space) PS…, acquires a position of the extracted parking space PS, … and transmits a suitable route to the acquired position of the parking space PS to the vehicle”) and from which an occupant has alighted in an alighting space (Noguchi ¶ 63, “a user gets out of the vehicle in the boarding area 310”) provided in an entrance of the parking lot (Noguchi ¶ 63, “the waiting area 320 connected to the facility to be visited”);
cause the vehicle to travel autonomously from the alighting space to the first parking position and to park at the first parking position (Noguchi ¶ 65, “the controller 420 guides the vehicle to the parking space PS”) by transmitting information of the first parking position to the vehicle (Noguchi ¶ 65 “based on information acquired by the communicator 410 and information stored in the storage unit 430”); and
cause the vehicle to travel autonomously from the first parking position to a second parking position and to park at the second parking position (Noguchi ¶ 77, “the vehicle controller 428 causes the communicator 410 to transmit information which the return target vehicle uses in autonomous traveling from the parking lot to the boarding area 310 to the vehicle M”) based on information which is received from a terminal which is carried by the occupant (Noguchi ¶ 66, “the acquirer 422 acquires information used when the position of a user is recognized, reservation information of return of a vehicle from the parking lot, and information regarding whether a request for returning the vehicle from the parking lot is made by using the communicator 410 from the terminal device 300 carried by the user”).

With respect to claim 5, Noguchi further discloses a parking lot management method which is performed by a parking lot management device (Noguchi Fig. 4, parking management device 400), a vehicle that is able to travel autonomously (Noguchi ¶ 63, “the vehicle M performs automated driving”), and a terminal (Noguchi Fig. 1, terminal device 300) that is carried by an occupant of the vehicle (Noguchi ¶ 36, “a portable terminal such as a smartphone or a tablet terminal carried by the user”), the parking lot management method causing a processor of the parking lot management device to perform:
selecting a first parking position in a parking lot for the vehicle (Noguchi ¶ 69, “when the communicator 410 receives a parking request from a vehicle, the parking manager 424 extracts the parking space (a vacant space) PS…, acquires a position of the extracted parking space PS, … and transmits a suitable route to the acquired position of the parking space PS to the vehicle”) from which the occupant has alighted in an alighting space (Noguchi ¶ 63, “a user gets out of the vehicle in the boarding area 310”) provided in an entrance of the parking lot (Noguchi ¶ 63, “the waiting area 320 connected to the facility to be visited”);
causing the vehicle to travel autonomously from the alighting space to the first parking position and to park at the first parking position (Noguchi ¶ 65, “the controller 420 guides the vehicle to the parking space PS”) by transmitting information of the first parking position to the vehicle (Noguchi ¶ 65 “based on information acquired by the communicator 410 and information stored in the storage unit 430”); and
causing the vehicle to travel autonomously from the first parking position to a second parking position and to park at the second parking position (Noguchi ¶ 77, “the vehicle controller 428 causes the communicator 410 to transmit information which the return target vehicle uses in autonomous traveling from the parking lot to the boarding area 310 to the vehicle M”) based on information which is received from the terminal (Noguchi ¶ 66, “the acquirer 422 acquires information used when the position of a user is recognized, reservation information of return of a vehicle from the parking lot, and information regarding whether a request for returning the vehicle from the parking lot is made by using the communicator 410 from the terminal device 300 carried by the user”).

With respect to claim 6, Noguchi further discloses a non-transitory storage medium storing instructions that are executable by one or more processors (Noguchi ¶ 64, “the parking management device 400 includes, for example, a communicator 410, a controller 420, and a storage unit 430”) and that cause the one or more processors to perform functions comprising:
selecting a first parking position in a parking lot for a vehicle which is able to travel autonomously (Noguchi ¶ 69, “when the communicator 410 receives a parking request from a vehicle, the parking manager 424 extracts the parking space (a vacant space) PS…, acquires a position of the extracted parking space PS, … and transmits a suitable route to the acquired position of the parking space PS to the vehicle”) and from which an occupant has alighted in an alighting space (Noguchi ¶ 63, “a user gets out of the vehicle in the boarding area 310”) provided in an entrance of the parking lot (Noguchi ¶ 63, “the waiting area 320 connected to the facility to be visited”);
causing the vehicle to travel autonomously from the alighting space to the first parking position and to park at the first parking position (Noguchi ¶ 65, “the controller 420 guides the vehicle to the parking space PS”) by transmitting information of the first parking position to the vehicle (Noguchi ¶ 65 “based on information acquired by the communicator 410 and information stored in the storage unit 430”); and
causing the vehicle to travel autonomously from the first parking position to a second parking position and to park at the second parking position (Noguchi ¶ 77, “the vehicle controller 428 causes the communicator 410 to transmit information which the return target vehicle uses in autonomous traveling from the parking lot to the boarding area 310 to the vehicle M”) based on information which is received from a terminal which is carried by the occupant (Noguchi ¶ 66, “the acquirer 422 acquires information used when the position of a user is recognized, reservation information of return of a vehicle from the parking lot, and information regarding whether a request for returning the vehicle from the parking lot is made by using the communicator 410 from the terminal device 300 carried by the user”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Wengreen et al. (US 20190220035 A1, hereinafter “Wengreen”).

With respect to claim 2, Noguchi further discloses wherein the processor is configured to: 
cause the vehicle to travel autonomously from the first parking position to the second parking position and to park at the second parking position by transmitting information of the second parking position to the vehicle (Noguchi ¶ 77, “the vehicle controller 428 causes the communicator 410 to transmit information which the return target vehicle uses in autonomous traveling from the parking lot to the boarding area 310 to the vehicle M”).
Noguchi does not disclose wherein the processor is configured to:
receive information of the second parking position which is a parking position which is desired by the occupant from the terminal.	
However, Wengreen, in the same field of invention teaches receive information of the second parking position which is a parking position which is desired by the occupant from the terminal (Wengreen ¶ 98, “person 1 sends a text message, via the remote computing device 12, which includes location data, such as a street address, to the system 4. The text message can thereby instruct the vehicle 2 to pick up the person at a requested location 20. In some embodiments, the person 1 drops a pin on a map displayed on the screen of the remote computing device 12 to indicate the location where the person 1 would like to be picked up”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wengreen into the invention of Noguchi because one of ordinary skill in the art would be motivated to allow the occupant to select a specific location for pick-up. This would enable the user to be picked up in a farther or more discrete location (see at least Wengreen, ¶ 98 and ¶ 99).

With respect to claim 4, Noguchi further discloses wherein the processor is configured to:
further receive information of a return time at which the occupant returns to the parking lot from the terminal (Noguchi ¶ 75, “a relative distance between a user and the parking lot (boarding zone), and coincidence between a return reservation time of a vehicle from the parking lot and a time at which a return of the vehicle from the parking lot is requested”); and
cause the vehicle to travel autonomously from the first parking position to the second parking position and to park at the second parking position (Noguchi ¶ 77, “the vehicle controller 428 causes the communicator 410 to transmit information which the return target vehicle uses in autonomous traveling from the parking lot to the boarding area 310 to the vehicle M”) …
Noguchi does not disclose …in time for the return time by transmitting information of the second parking position and information of the return time to the vehicle.
However, Wengreen, in the same field of invention teaches …in time for the return time by transmitting information of the second parking position (Wengreen ¶ 99, “system 4 may also perform additional steps to precisely coordinate the arrival time of the person 1 at the requested location 20 with the arrival time of the vehicle 2 at the requested location 20”) and information of the return time to the vehicle (Wengreen ¶ 99, “system 4 may determine a time of arrival of the person at the requested location 20”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Wengreen into the invention of Noguchi because one of ordinary skill in the art would be motivated to not have the occupant wait for their vehicle at a location (see at least Wengreen, ¶ 99).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Yamane (US 20200285235 A1).

With respect to claim 3, Noguchi further discloses wherein the processor is configured to: 
cause the vehicle to travel autonomously from the first parking position to the second parking position and to park at the second parking position by transmitting information of the second parking position to the vehicle (Noguchi ¶ 77, “the vehicle controller 428 causes the communicator 410 to transmit information which the return target vehicle uses in autonomous traveling from the parking lot to the boarding area 310 to the vehicle M”).
Noguchi does not disclose wherein the parking lot is adjacent to a plurality of stores, and wherein the processor is configured to: 
receive information of a store which is last used by the occupant from the terminal and to select a parking position closest to the store which is last used by the occupant in the parking lot as the second parking position;
However, Yamane, in the same field of invention teaches wherein the parking lot is adjacent to a plurality of stores (Yamane ¶ 83, “the visit destination facility includes, for example, shopping stores, restaurants, accommodation facilities such as hotels, airports, hospitals, and event venues”), and wherein the processor is configured to:
receive information of a store which is last used by the occupant from the terminal and to select a parking position closest to the store which is last used by the occupant in the parking lot as the second parking position (Yamane ¶ 104 “the action plan generator 140 determines a position closest to an entrance of a visit destination facility… in the stop area 310”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yamane into the invention of Noguchi because one of ordinary skill in the art would be motivated to provide the most convenience by shortening the distance an occupant may need to traverse when boarding the vehicle (see at least Yamane ¶ 104).

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Oh (US 20200207335 A1) teaches an automated valet parking method and an apparatus. The method includes transmitting a target position and a guide route from a parking infrastructure to a vehicle, performing autonomous driving toward the target position along the guide route; performing autonomous parking at the target position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669